Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 20, 2016

                                     No. 04-15-00663-CV

                                     Theresa Fay JERRY,
                                          Appellant

                                               v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05864
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file its brief is granted. Appellee’s brief is
accepted as filed.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court